Citation Nr: 0513845	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased rating of residuals of a chip 
fracture, middle phalanx, left index finger, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1984 to 
November 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular allowance 
for residuals of the chip fracture, middle phalanx, of his 
left index finger.

2.  The evidence of record does not support a referral for an 
extraschedular evaluation.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a chip 
fracture, middle phalanx, left index finger, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71, Diagnostic Code 5299-5225 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him in 
April 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records reflect that he 
sustained a left index finger injury in September 1985 while 
playing football.  Progress notes from physical examination 
immediately following note that the finger was tender and 
swollen, but that flexion and extension were normal.  X-rays 
showed a volar plate chip fracture near the proximate 
interphalangeal joint, at the base of the middle phalanx of 
the left index finger.  The injury did not require surgery, 
but the veteran was required to wear a splint, and was given 
a six-week temporary limited duty physical profile, 
prohibiting him from excessive use of his left hand, 
including carrying or lifting.  Follow-up visits to the 
orthopedic clinic in October 1985 revealed increasing range 
of motion of the left index finger.  

By a May 1987 rating decision, the RO granted a 
noncompensable evaluation for residuals of the left index 
finger injury, effective December 19, 1986.  The RO increased 
the rating in March 2001 to 10 percent disabling, effective 
February 23, 1999, following a January 2001 Board decision.  

A February 2003 orthopedic consult note reveals that the 
veteran experienced chronic pain in his left index finger at 
the proximal interphalangeal joint, which increased in cold 
weather, and with activities that required him to grip 
objects with his left hand.  The veteran reported feeling 
pressure in his left index finger, and that his grip in the 
left hand was weak.  He experienced better relief from 
ibuprofen than from Naprosyn.  At that time, the veteran 
reported full-time employment as a counselor.  X-rays 
conducted showed no arthritis or other joint problems.  
Physical examination revealed the left index finger had no 
deformity, extended fully, and was not unstable.  The 
examiner noted a one-half inch loss of full flexion in the 
left index finger in comparison to the other fingers of the 
left hand.  The diagnosis was arthralagia of the left index 
finger, without specific cause being noted.  

A VA hand, thumb, and fingers examination was conducted in 
April 2003.  The veteran reported intermittent problems with 
his left hand since discharge from military service.  At 
present, he experienced a constant burning sensation over the 
dorsum of the left index finger, slight swelling in the left 
index finger, and cramping of the left hand in cold and wet 
weather.  Upon physical examination, there was no swelling, 
deformity, or tenderness.  The left index finger lacked 
approximately 1 centimeter of touching the palm on maximum 
flexion.  The pain was centered on the proximal 
interphalangeal joint.  The distal interphalangeal joint and 
metacarpophalangeal joint were normal.  There was no 
ligamentous instability.  The x-rays were normal.  The 
impression was arthralagia of the left index finger of 
unknown etiology.  The examiner concluded that based on the 
continued subjective complaints of pain, and objective loss 
of motion, there was a slight but real deterioration of the 
left index finger since the last evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left index finger disability 
is currently assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5225.  
Diagnostic Code 5225 addresses anklyosis of the index finger.  
A 10 percent rating is warranted for favorable or unfavorable 
anklyosis of the index finger.  The anatomical position of 
the index finger is considered to be at 0 degrees, and motion 
of the index finger is described on exam by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how far the tips of the 
fingers can approximate the proximal transverse crease of 
palm.  38 C.F.R. § 4.71, Plate III (2004).  As for other 
diagnostic codes, anklyosis of multiple digits or limitation 
of motion of the index finger have not been shown.  See  
38 C.F.R. § 4.71a, Diagnostic Codes 5216, 5217, 5218, 5219, 
5220, 5221, 5222, 5223, and 5229 (2004).  

The veteran seeks an increased rating for the residuals of a 
chip fracture, middle phalange, left index finger.  He states 
that when his left index finger disability flares up, his 
whole hand tightens.  As such, he feels that he should have a 
higher rating or be considered for an extraschedular 
evaluation.  In the veteran's case, the RO has assigned the 
maximum 10 percent evaluation for the service-connected left 
index finger disability pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5299-5225.  Although anklyosis of the left 
index finger was not found on VA examination in 1999, the 
Board found in 2001 that the relevant clinical findings, to 
include weakness, and pain on movement, approximated 
anklyosis of the left index finger.  As such, a 10 percent 
evaluation was granted in consideration of functional loss.  
A 10 percent evaluation is the highest rating available for 
the veteran's left index finger under that diagnostic code.  
Thus, given the disability evaluation assigned the veteran's 
service-connected left index finger, an increased rating 
under Diagnostic Code 5225 cannot be awarded because the 
maximum award possible is currently assigned.

Functional loss of a body part may occur as a result of 
weakness or pain on motion of that affected body part.  38 
C.F.R. §§ 4.40, 4.45 (2004).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2004).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

The Board considered functional loss under 38 C.F.R. §§ 4.40 
and 4.45 in its January 2001 decision, and found that 
functional loss existed to merit a 10 percent disability 
rating, because the veteran had chronic pain, stiffness, 
numbness, and the inability to hold things for prolonged 
periods.  Since the date of that earlier decision, the April 
2003 VA examination found that while the veteran had no 
swelling, deformity or tenderness, and almost maximum 
flexion, he still had chronic pain, numbness, and the 
inability to grip objects for prolonged periods.  While the 
Board finds that some functional loss still exists, the 
clinical findings have not substantially changed.  Therefore, 
the Board finds that no additional functional loss, beyond 
that already addressed by the Board's January 2001 decision, 
exists as described under 38 C.F.R. §§ 4.40 and 4.45.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the veteran's service-
connected left index finger disability, some interference 
with his employment is to be expected.  However, there is no 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.   The record 
does not reflect any periods of hospitalization because of 
the service-connected disability.  The veteran has had no 
surgery, and no other specialized treatment for his 
disability, other than a course of over the counter 
medications.  Although the veteran had to abandon his job in 
construction, he is currently employed full-time as a 
counselor.  Thus, in the veteran's case, there is no 
indication that his left index finger disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.

After a thorough review of the evidence of record, the Board 
finds that the criteria for an increased rating for residuals 
of a chip fracture, middle phalanx, left index finger, have 
not been met.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to increased rating for residuals of a chip 
fracture, middle phalanx, left index finger, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


